ACQUISITION AGREEMENT

 

THIS ACQUISITION AGREEMENT (“Agreement”) is made as of May 15, 2013 by and
between Andain, Inc, a company incorporated under the laws of State of Nevada,
resident at 400 South Beverly Drive, Suite 312, Beverly Hills, California 90212,
(“Purchaser”), and Sam Elimelech an individual residing at 11, Eliezer Kresner
Gedera 70700 Israel, (“Seller”) of his holding shares at Meizam Arad Investments
Ltd, an Israeli corporation.

 

RECITALS

 

WHEREAS, the Seller is the owner of minority of issued and outstanding shares of
common stock (“Shares”) of Meizam Arad Investments Ltd incorporated under the
laws of the State of Israel ("Company"); and

 

WHEREAS, the Company suffers heavy losses and Debts, and its shareholder's funds
and retained earnings are negative.

 

WHEREAS, the Purchaser desires to purchase from the Seller, and the Seller
desire to sell to Purchaser, all the Shares in accordance with the terms,
conditions and provisions of this Agreement; and

 

NOW, THEREFORE, in consideration of the respective covenants contained herein
and intending to be legally bound hereby, the parties hereto agree as follows:

 

AGREEMENTS

 

1.Purchase and Sale.

 

Subject to the terms and conditions contained in this Agreement, on the Closing
(defined below), the Seller shall sell, assign, transfer and deliver to
Purchaser all of the issued and outstanding shares of the Seller hold by the
Seller. In Consideration for The Seller purchased shares, the Purchaser shall
pay no consideration to the Seller.

 

2.Effective Date.

 

All rights and obligations as of this agreement will be transferred by the
Seller to the Purchaser to be effective on January 1, 2013, (“Effective Date”).

 

3.Closing.

 

The closing (“Closing”) of the sale and purchase of the Shares shall take place
on May 15, 2013, or at such other date, time or place as may be agreed upon in
writing by the parties hereto, but not later than May 19, 2013 (“Termination
Date”). The date of the Closing is sometimes herein referred to as the
“Closing.”

 

3.1Items to be Delivered Immediately Prior to or at Closing.

 

At the Closing:

 

(a)The Seller shall deliver to Purchaser a certificate or certificates
representing all issued and outstanding shares in its holding, duly endorsed in
blank or accompanied by stock powers duly executed in blank.

 

4.Representations and Warranties of the Seller.

 

The Seller, individually as pertains to their particular Seller and not jointly,
and the other Seller hereby represent and warrant to Purchaser the
representations and warranties, as follows:

 

4.1Validity of Transaction.

 

The Seller owns the number of Shares set forth opposite his name on Exhibit A to
this Agreement. The Seller has all requisite power and authority to execute,
deliver, and perform this Agreement and to sell to Purchaser the Shares to be
sold by the Seller pursuant hereto. All necessary corporate proceedings or other
similar actions by the Seller have been duly taken to authorize the execution,
delivery, and performance of this Agreement and to authorize the sale of the
Shares by the Seller. This Agreement has been duly authorized, executed, and
delivered by the Seller, is the legal, valid, and binding obligation of the
Seller, and is enforceable as to the Seller in accordance with its terms except
as may be limited by bankruptcy, insolvency, moratorium or other similar laws
affecting creditors’ rights generally, and subject to general principles of
equity (regardless of whether enforcement is considered in a proceeding in
equity or at law). No consent, authorization, approval, order, license,
certificate, or permit of or from, or declaration or filing with, any federal,
state, local, or other governmental authority or of any court or other tribunal
is required by the Seller for the execution, delivery, or performance of this
Agreement by the Seller, and except as would not affect the ability of the
Seller to perform any of his material obligations under this Agreement. No
consent of any party to any contract, agreement, instrument, lease, license,
arrangement, or understanding to which the Seller is a party, or by which any of
its properties or assets is bound, shall be required for the execution,
delivery, or performance by a Seller of this Agreement, except for such consents
as have been obtained at or prior to the date of this Agreement, and except as
would not affect the ability of the Seller to perform any of his material
obligations under this Agreement. The execution, delivery, and performance of
this Agreement by the Seller will not violate, result in a breach of, conflict
with, or (with or without the giving of notice or the passage of time or both)
entitle any party to terminate or call a default under, any such contract,
agreement, instrument, lease, license, arrangement, or understanding, or violate
or result in a breach of any term of the certificate or articles of
incorporation or by-laws (or other organizational document) of the Sellet, or
violate, result in a breach of, or conflict with any law, rule, regulation,
order, judgment, or decree binding on a Seller or to which any of his
operations, business, properties, or assets is subject, except as would not
affect the ability of such Seller to perform any of its material obligations
under this Agreement. The Shares sold by the Seller have been duly authorized
and validly issued and are fully paid and non-assessable and have not been
issued in violation of any preemptive right of stockholders or rights of first
refusal. Upon the transfer of the Shares, sold by the Seller to Purchaser at the
Closing, Purchaser shall acquire good and valid title to such Shares free and
clear of all claims, liens, security interests, pledges, charges, encumbrances,
stockholders’ agreements, and voting trusts (other than any created for and in
favor of Purchaser).

 

4.2Finder or Broker.

 

The Seller has not incurred any fee as a result of any negotiation with any
finder, broker, intermediary, or similar person in connection with the
transaction contemplated hereby that will result in any liability to Purchaser.

 

4.3.Accredited Investor.

 

Purchaser is an “accredited investor,” as that term is defined in Rule 501 of
Regulation D promulgated under the Securities Act.

 

4.4Investment Intent.

 

Purchaser is acquiring the Shares for its own account for investment and not
with a view to, or for sale in connection with, any public distribution thereof
in violation of the Securities Act, it being understood that Purchaser has the
right to sell such shares in its sole discretion in accordance with the
requirements of the minimum one (1) year hold period under Rule 144. Purchaser
understands that the Shares, as of Closing, have not been registered for sale
under the Securities Act or qualified under applicable state securities laws and
that the Shares shall be delivered to Purchaser pursuant to one or more
exemptions from the registration or qualification requirements of such
securities laws and that the representations and warranties contained in this
section are given with the intention that Purchaser may rely thereon for
purposes of claiming such exemptions. Purchaser understands that the Shares
cannot be sold unless registered under the Securities Act and qualified under
state securities laws, or unless an exemption from such registration and
qualification is available.

 

4.5.Transfer of Shares.

 

Purchaser shall not sell or otherwise dispose of any Shares unless (a) a
registration statement with respect thereto has become effective under the
Securities Act and such shares have been qualified under applicable state
securities laws or (b) such registration and qualification are not required and,
if The Seller so requests, there is presented to The Seller a legal opinion
reasonably satisfactory to The Seller to such effect. Purchaser consents that
the transfer agent for the Shares may be instructed not to transfer any Shares
acquired pursuant hereto unless it receives satisfactory evidence of compliance
with the foregoing provisions, and that there may be endorsed upon any
certificate representing the Shares acquired pursuant hereto (and any
certificates issued in substitution therefor) the following legend calling
attention to the foregoing restrictions on transferability and stating in
substance:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED WITHOUT
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR QUALIFICATION UNDER THE BLUE SKY LAWS OF ANY JURISDICTION. SUCH
SECURITIES MAY NOT BE SOLD, ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF,
BENEFICIALLY OR ON THE RECORDS OF THE CORPORATION, UNLESS THE SECURITIES
REPRESENTED BY THIS CERTIFICATE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT
AND QUALIFIED UNDER APPLICABLE BLUE SKY LAWS, OR AN EXEMPTION FROM SUCH
REGISTRATION AND QUALIFICATION IS AVAILABLE.”

 

The Seller shall, upon the request of any holder of a certificate bearing the
foregoing legend and the surrender of such certificate, issue a new certificate
without such legend if (i) the security evidenced by such certificate has been
effectively registered under the Securities Act and qualified under any
applicable state securities law and sold by the holder thereof in accordance
with such registration and qualification or (ii) such holder shall have
delivered to The Seller a legal opinion reasonably satisfactory to The Seller to
the effect that the restrictions set forth herein are no longer required or
necessary under the Securities Act or any applicable state law.

 

4.6.Purchaser’s Corporate Existence.

 

Purchaser is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Israel and has all corporate powers and
all governmental licenses, authorizations, permits, consents and approvals
required to carry on its business as now conducted. Purchaser is duly qualified
to do business as a foreign corporation and is in good standing in each
jurisdiction where such qualification is necessary, except for those
jurisdictions where failure to be so qualified would not, individually or in the
aggregate, be materially adverse to the business of Purchaser. Purchaser is not
in violation of any of the provisions of its Articles of Incorporation or its
Bylaws.

 

4.7.Litigation.

 

There is no action, suit, investigation or proceeding (or to Purchaser’s
knowledge any basis therefor) pending against, or to the knowledge of Purchaser,
threatened against or affecting, Purchaser or any Purchaser Subsidiary or any of
their respective properties before any court or arbitrator or any governmental
body, agency or official which, individually or in the aggregate, if determined
or resolved adversely in accordance with the plaintiff’s demands, could
reasonably be expected to have a material adverse effect on the business,
results of operations, or financial condition of Purchaser and its subsidiaries
taken as a whole or which in any manner challenges or seeks to prevent, enjoin,
alter or materially delay the transactions contemplated by this Agreement.

 

4.8.Compliance with Laws and Court Orders.

 

(a)Neither Purchaser nor any Purchaser Subsidiary is in violation of, and has
not violated, and to the knowledge of Purchaser is not under investigation with
respect to and has not been threatened to be charged with or given notice of any
violation of, any applicable law, rule, regulation, judgment, injunction, order
or decree, except for violations that have not had and could not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the business, results of operations or financial condition of Purchaser and its
subsidiaries taken as a whole.

 

(b)Each executive officer and director of Purchaser has complied with all
applicable laws in connection with or relating to actions within the scope of
Purchaser’s business, except where the failure to comply would not be material
to Purchaser. No executive officer or director of Purchaser is a party to or the
subject of any pending or threatened suit, action, proceeding or investigation
by any governmental entity that would have a material adverse effect on the
business, results of operations or financial condition of Purchaser and its
subsidiaries taken as a whole, except as disclosed in Purchaser Exchange Act
Documents.

 

4.9.No Undisclosed Material Liabilities.

 

There are no liabilities of Purchaser or any Purchaser Subsidiary of any kind
whatsoever, whether accrued, contingent, absolute, determined or determinable,
and no existing condition, situation or set of circumstances which could
reasonably result in such a liability, other than:

 

(a)liabilities recorded in full or reserved for in the unaudited financial
statements included in the Purchaser Exchange Act Documents filed with respect
to the fiscal period ended March 31, 2006 (“Purchaser Balance Sheet Date”); and

 

(b)liabilities incurred in the ordinary course of the business of Purchaser
consistent with past practice since the Purchaser Balance Sheet Date, none of
which has or may reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the business, results of operations, or
financial condition of Purchaser and its subsidiaries taken as a whole.

 

5.Survival Of Representations and Warranties; Indemnification;

 

5.1.Nature and Survival.

 

The covenants, representations and warranties of the parties hereunder and all
documents delivered pursuant hereto shall survive the Closing for a period of
twelve months following the Closing and all inspections, examinations or audits
on behalf of the parties whether conducted before or after the Closing.

 

5.2.Seller Indemnification.

 

(a)The Seller agrees to indemnify and hold harmless Purchaser against any and
all Damages. “Damages,” as used herein, shall include any claim, action, demand,
loss, cost, expense, liability (joint or several), penalty and other damage,
including, without limitation, reasonable counsel fees and other costs and
expenses reasonably incurred in investigation or in attempting to avoid the same
or oppose the imposition thereof or in enforcing this indemnity, resulting to
Purchaser from (i) any inaccurate representation made by or on behalf of The
Seller or the Seller in this Agreement or any certificate or other document
referenced in, this Agreement and delivered pursuant hereto, (ii) the breach of
any of the warranties or agreements made by or on behalf of The Seller or the
Seller in this Agreement or any certificate or other document referenced in this
Agreement and delivered pursuant hereto, or (iii) the breach or default in the
performance by the Seller of any of the obligations to be performed hereunder.
The Seller agrees to pay or reimburse Purchaser for any payment made or amount
payable or loss suffered or incurred by Purchaser at any time from and after the
Closing in respect of any Damages to which the foregoing indemnity relates.

 

(b)If any claim shall be asserted against Purchaser by a third party for which
Purchaser intends to seek indemnification from the Seller under this Section,
Purchaser shall given written notice to the Seller of the nature of the claim
asserted within forty-five (45) days after any executive officer of Purchaser
learns of the assertion thereof and determines that Purchaser may have a right
of indemnification with respect thereto, but the failure to give this notice
will not relieve the Seller of any liability hereunder in respect of this claim.
Purchaser shall have the exclusive right to conduct, through counsel of its own
choosing, which counsel is approved by the Seller (which approval may not be
unreasonably withheld), the defense of any such claim or action, and may
compromise or settle such claims or actions with the prior consent of the Seller
(which shall not be unreasonably withheld).

 

6.Covenants of Purchaser.

 

6.1.Fulfillment of Closing Conditions.

 

At and prior to the Closing, Purchaser shall use commercially reasonable efforts
to fulfill the conditions specified in this Agreement to the extent that the
fulfillment of such conditions is within its control. In connection with the
foregoing, Purchaser shall (a) refrain from any actions that would cause any of
its representations and warranties to be inaccurate in any material respect as
of the Closing, (b) execute and deliver the applicable agreements and other
documents referred to herein, (c) comply in all material respects with all
applicable laws in connection with its execution, delivery and performance of
this Agreement and the transactions, (d) use commercially reasonable efforts to
obtain in a timely manner all necessary waivers, consents and approvals required
under any laws, contracts or otherwise, and (e) use commercially reasonable
efforts to take, or cause to be taken, all other actions and to do, or cause to
be done, all other things reasonably necessary, proper or advisable to
consummate and make effective as promptly as practicable the transactions.

 

6.2.Access to Information.

 

From the date of this Agreement to the Closing, Purchaser shall cause Purchaser
to give to the Seller and their employees, counsel, accountants and other
representatives access to and the right to inspect, during normal business
hours, all of the assets, records, contracts and other documents relating to
Purchaser as the other party may reasonably request. The Seller shall not use
such information for purposes other than in connection with the transactions
contemplated by this Agreement.

 

6.3.Confidentiality.

 

Purchaser agrees that after receipt (a) all information received by it pursuant
to this Agreement and (b) any other information that is disclosed by the Seller
to it shall be considered confidential information until such time as such
information otherwise becomes publicly available. Each party further agrees that
it shall hold all such confidential information in confidence and shall not
disclose any such confidential information to any third party except as required
by law or regulation (including the listing rules); provided that to the extent
possible the Seller shall have been provided with reasonable notice and the
opportunity to seek a protective order to the extent possible prior to such
disclosure, other than its counsel or accountants nor shall it use such
confidential information for any purpose other than its investment in The
Seller; provided, however, that the foregoing obligation to hold in confidence
and not to disclose confidential information shall not apply to any information
that (1) was known to the public prior to disclosure by Purchaser, (2) becomes
known to the public through no fault Purchaser, (3) is disclosed to Purchaser on
a non-confidential basis by a third party having a legal right to make such
disclosure or (4) is independently developed by Purchaser.

 

6.4.Disclosure of Fundraising.

 

Purchaser shall disclose to The Seller any fund raising activities, which shall
occur prior to the Closing. Further, Purchaser shall assure that all
regulations, rules and laws governing such fundraising are complied with and
that such funds will only be used in the furtherance of Purchaser’s corporate
purpose and business plan. Prior written approval of the Seller shall be
required to use funds for any other purposes.

 

7.Mutual Covenants.

 

7.1.Disclosure of Certain Matters.

 

The Seller on the one hand, and the Purchaser, on the other hand, shall give the
Purchaser and the Seller, respectively, prompt notice of any event or
development that occurs prior to the Closing that (a) had it existed or been
known on the date hereof would have been required to be disclosed by such party
under this Agreement, (b) would cause any of the representations and warranties
of such party contained herein to be inaccurate or otherwise misleading, except
as contemplated by the terms hereof, or (c) gives any such party any reason to
believe that any of the conditions set forth in this Agreement will not be
satisfied prior to the Termination Date.

 

7.2.Public Announcements.

 

The Seller and the Purchaser shall consult with each other before issuing any
press release or making any public statement with respect to this Agreement and
the transactions and, except as may be required by applicable law or regulation,
a party hereto shall not issue any such press release or make any such public
statement without the consent of the other party hereto.

 

7.3.Confidentiality.

 

If the transactions are not consummated, each party shall treat all information
obtained in its investigation of another party or any affiliate thereof, and not
otherwise known to them or already in the public domain, as confidential and
shall not use or otherwise disclose such information to any third party except
as required by law or regulation (including the listing rules), and shall return
to such other party or affiliate all copies made by it or its representatives of
confidential information provided by such other party or affiliate.

 

8.Termination

 

8.1.Grounds for Termination.

 

This Agreement may be terminated at any time before the Closing:

 

(a)By mutual written consent of the Seller and Purchaser;

 

(b)By the Seller or the Purchaser if the Closing shall not have been consummated
on or before the Termination Date; provided, however, that the right to
terminate this Agreement shall not be available to any party whose failure to
fulfill any obligation under this Agreement has been the cause of, or resulted
in, the failure of the Closing to occur on or before the Termination Date;

 

(c)By the Seller or the Purchaser if a court of competent jurisdiction or
governmental, regulatory or administrative agency or commission shall have
issued a court order (which court order the parties shall use commercially
reasonable efforts to lift) that permanently restrains, enjoins or otherwise
prohibits the transactions, and such court order shall have become final and
non-appealable;

 

(d)By the Purchaser, if the Seller shall have breached, or failed to comply
with, any of its obligations under this Agreement or any representation or
warranty made by the Seller shall have been incorrect when made, and such
breach, failure or misrepresentation is not cured within twenty (20) days after
notice thereof, including failure to keep the Purchaser current in its filings
and honor existing agreements; and

 

(e)By the Seller, if the Purchaser shall have breached, or failed to comply with
any of its obligations under this Agreement or any representation or warranty
made by it shall have been incorrect when made, and such breach, failure or
misrepresentation is not cured within twenty (20) days after notice thereof, and
in either case, any such breaches, failures or misrepresentations, individually
or in the aggregate, results or would reasonably be expected to affect
materially and adversely the benefits to be received by the Seller hereunder.

 

8.2.Effect of Termination.

 

If this Agreement is terminated pursuant to Section 12.1, the agreements
contained in Section 8.3 shall survive the termination hereof and any party may
pursue any legal or equitable remedies that may be available if such termination
is based on a breach of another party.

 

9.General Matters.

 

9.1.Entire Agreement; Amendment

 

This Agreement constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof. This Agreement supersedes all
prior agreements and understandings among the parties hereto with respect to the
subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement may be amended, modified or supplemented only by a
written instrument duly executed by each of the parties hereto.

 

9.2.Benefits; Successors.

 

This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective heirs, legal representatives, successors and
permitted assigns of the parties. Nothing in this Agreement shall confer any
rights upon any person other than the Seller and Purchaser and their respective
heirs, legal representatives, successors and permitted assigns.

 

9.3.Assignment; Waiver.

 

No party hereto shall assign this Agreement or any right, benefit or obligation
hereunder. Any term or provision of this Agreement may be waived at any time by
the party entitled to the benefit thereof by a written instrument duly executed
by such party. However, failure of any party to exercise any right or remedy
under this Agreement or otherwise, or delay by a party in exercising such right
or remedy, shall not operate as a waiver thereof.

 

9.4.Further Assurances.

 

At and after the Closing, the Seller and the Purchaser shall execute and deliver
any and all documents and take any and all other actions that may be deemed
reasonably necessary by their respective counsel to complete the transactions.

 

9.5.Interpretation.

 

Unless the context of this Agreement clearly requires otherwise, (a) references
to the plural include the singular, the singular the plural, the part the whole,
(b) references to any gender include all genders, (c) “or” has the inclusive
meaning frequently identified with the phrase “and/or,” (d) “including” has the
inclusive meaning frequently identified with the phrase "but not limited to" and
(e) references to “hereunder” or “herein” relate to this Agreement. The section
and other headings contained in this Agreement are for reference purposes only
and shall not control or affect the construction of this Agreement or the
interpretation thereof in any respect. Section, subsection, Schedule and Exhibit
references are to this Agreement unless otherwise specified. Each accounting
term used herein that is not specifically defined herein shall have the meaning
given to it under GAAP. Any reference to a party’s being satisfied with any
particular item or to a party's determination of a particular item presumes that
such standard will not be achieved unless such party shall be satisfied or shall
have made such determination in its sole or complete discretion.

 

9.6.Severability.

 

If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.

 

9.7.Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be binding as of the date first written above, and all of which shall constitute
one and the same instrument. Each such copy shall be deemed an original.

 

9.8.Schedules.

 

Any items listed or described on Schedules shall be listed or described under a
caption that identifies the Sections of this Agreement to which the item
relates.

 

9.9.Notices.

 

All notices that are required or permitted hereunder shall be in writing and
shall be sufficient if personally delivered or sent by mail, facsimile message
or Federal Express or other delivery service. Any notices shall be deemed given
upon the earlier of the date when received at, or the third day after the date
when sent by registered or certified mail or the day after the date when sent by
Federal Express to, the address or fax number set forth below, unless such
address or fax number is changed by notice to the other party hereto:

 

If to the Seller:

 

Sam Shlomo Elimelech.

11 Eliezer Kresner ,

Gedera, Israel

Attention: Mr. Sam Elimelech

 

If to the Purchaser:

 

Andain Inc.

400 South Beverly Drive, Suite 312,

Beverly Hills, California 90212

Attention: Mr. Gai Mar-Chaim

 

With copies to:

 

Brian F. Faulkner, A Professional Law Corporation

27127 Calle Arroyo, Suite 1923

San Juan Capistrano, California 92675

Attention: Brian F. Faulkner, Esq.

Facsimile: (949) 240-1362

 

9.10.Governing Law.

 

The laws of the State of Israel shall govern all issues concerning the relative
rights of the Company and its stockholders. All other questions shall be
governed by and interpreted in accordance with the laws of the State of Nevada
without regard to the principles of conflict of laws.

 

IN WITNESS WHEREOF, this Acquisition Agreement has been executed by the parties
hereto as of the day and year first written above.

 

Purchaser

 

Andain Inc.

 

By: /s/ Gai Mar Chaim

Gai Mar Chaim, Director

 

 

SELLER

 

Sam Shlomo Elimelech.

 

/s/ Sam Shlomo Elimelech

Sam Shlomo Elimelech

